
	
		I
		112th CONGRESS
		1st Session
		H. R. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Israel (for
			 himself, Mr. Boswell,
			 Ms. Sutton, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Ways and Means, and in addition to the
			 Committee on Veterans'
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to designate a portion of their income tax payment to provide
		  assistance to homeless veterans, and for other purposes.
	
	
		1.Designation of income tax
			 payments to homeless veterans assistance fund
			(a)In
			 GeneralSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to information and returns) is amended by adding at the end
			 the following new part:
				
					IXDesignation of
				income tax payments to homeless veterans assistance fund
						
							Sec. 6098. Designation to
				  Homeless Veterans Assistance Fund.
						
						6098.Designation to
				homeless veterans assistance fund
							(a)In
				GeneralEvery individual (other than a nonresident alien) whose
				adjusted income tax liability for the taxable year is $3 or more may designate
				that $3 shall be paid over to the Homeless Veterans Assistance Fund in
				accordance with the provisions of section 9511. In the case of a joint return
				of husband and wife having an adjusted income tax liability of $6 or more, each
				spouse may designate that $3 shall be paid to the fund.
							(b)Adjusted Income
				Tax LiabilityFor purposes of subsection (a), the term
				adjusted income tax liability means, for any individual for any
				taxable year, the excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual's spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and Time
				of DesignationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer's
				signature..
			(b)Homeless
			 Veterans Assistance FundSubchapter A of chapter 98 of such Code
			 (relating to establishment of trust funds) is amended by adding at the end the
			 following new section:
				
					9511.Homeless
				Veterans Assistance Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Homeless Veterans Assistance
				Fund, consisting of such amounts as may be appropriated or credited to
				such fund as provided in this section or section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby appropriated to the Homeless Veterans
				Assistance Fund amounts equivalent to the amounts designated under section
				6098.
						(c)ExpendituresAmounts
				in the Homeless Veterans Assistance Fund shall be available, as provided in
				appropriation Acts, only for the purpose of providing assistance to homeless
				veterans. Such amounts shall be used to supplement, not supplant, existing
				funding for such
				assistance.
						.
			(c)Clerical
			 Amendments
				(1)The table of
			 parts for subchapter A of chapter 61 of such Code is amended by adding at the
			 end the following new item:
					
						IXDesignation of
				Income Tax Payments to Homeless Veterans Assistance
				Fund
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9511. Homeless Veterans Assistance
				Fund.
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
